PRICING SUPPLEMENT File No. 333-132911 (To MTN Prospectus Supplement, General Prospectus Rule 424(b)(3) Supplement and Prospectus, eachdated March 31, 2006) Pricing Supplement Number: 3104 Merrill Lynch & Co., Inc. Medium-Term Notes, Series C Due Nine Months or More from Date of Issue Floating Rate Notes Principal Amount: $8,885,000 Original Issue Date: September 22, 2008 CUSIP Number: 59018YT43 Stated Maturity Date: January 29, 2037 Issue Price: 100.000% Interest Calculation: Day Count Convention: x Regular Floating Rate Note x Actual/360 Inverse Floating Rate Note 30/360 (Fixed Interest Rate): Actual/Actual Interest Rate Basis: x LIBOR Commercial Paper Rate CMT Rate Eleventh District Cost of Funds Rate Prime Rate CD Rate Federal Funds Rate Other (see attached) Treasury Rate Designated LIBOR Page: LIBOR Reuters Page: LIBOR01 Index Maturity: Three Month Minimum Interest Rate: Not Applicable Spread: 4.7500% Maximum Interest Rate: Not Applicable Initial Interest Rate: Calculated as if the Original Issue Spread Multiplier: Not Applicable Date was an Interest Reset Date Interest Reset Dates: Quarterly, on the 29th of January, April, July and October, commencing on January 29, 2009, subject to modified following Business Day convention. Long first coupon interpolated. Interest Payment Dates: Quarterly, on the 29th of January, April, July and October, commencing on January 29, 2009, subject to modified following Business Day convention. Long first coupon interpolated. Repayment at the Option of the Holder: The Notes cannot be repaid prior to the Stated Maturity Date. Redemption at the Option of the Company: The Notes cannot be redeemed prior to the Stated Maturity Date. Form: The Notes will be issued in fully registered book-entry form. As described in the accompanying general prospectus supplement, upon issuance, all of the Notes will be represented by one or more fully registered global Notes. Each global Note will be deposited with, or on behalf of, The Depository Trust Company, otherwise known as DTC, or any successor to it (the “depository”), as depositary, and registered in the name of Cede & Co., DTC’s partnership nominee. Unless and until it is exchanged in whole or in part for Notes in definitive form, no global Note may be transferred except as a whole by the depository to a nominee of the depository or by a nominee of the depository to the depository or another nominee of the depository or by the depository or any nominee to a successor of the depository or a nominee of its successor. Investors may elect to hold interests in the global Notes through either the depository, in the United States, or Clearstream Banking, société anonyme (“Clearstream, Luxembourg”), or Euroclear Bank S.A./N.V. (“Euroclear”), if they are participants in these systems, or indirectly through organizations which are participants in these systems. Clearstream, Luxembourg and Euroclear will hold interests on behalf of their participants through customers’ securities accounts in Clearstream, Luxembourg’s and Euroclear’s names on the books of their respective depositaries, which in turn will hold interests in customers’ securities accounts in the depositaries’ names on the books of the depository. At the present time, Citibank, N.A. acts as U.S. depositary for Clearstream, Luxembourg and JPMorgan Chase Bank, N.A. acts as U.S. depositary for Euroclear (each a “U.S. Depositary”). Beneficial interests in the global securities will be held in denominations of $1,000 and integral multiples thereof. Except as set forth below or in the accompanying general prospectus supplement, the global securities may be transferred, in whole but not in part, only to another nominee of the depository or to a successor of the depository or its nominee. Clearstream, Luxembourg is incorporated under the laws of Luxembourg and is an indirect wholly-owned subsidiary of Deutsche Borse AG. Clearstream, Luxembourg holds securities for its participating organizations (“Clearstream, Luxembourg Participants”) and facilitates the clearance and settlement of securities transactions between Clearstream, Luxembourg Participants through electronic book-entry changes in accounts of Clearstream, Luxembourg Participants, thereby eliminating the need for physical movement of certificates. Clearstream, Luxembourg provides to Clearstream, Luxembourg Participants, among other things, services for safekeeping, administration, clearance and settlement of internationally traded securities and securities lending and borrowing and collateral management.
